Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 1 of 69 PageID: 1059
                                                                            THREEGATEWAYCENTER
                                                                            100MulberryStreet,15thFloor
                                                                            Newark,NJ07102
                                                                            T:973.757.1100
                                                                            F:973.757.1090
                                                                            WALSH.LAW

 LizaM.Walsh
 DirectDial:(973)757Ͳ1101
 lwalsh@walsh.law

                                            August3,2020
 VIAECF
 HonorableTonianneJ.Bongiovanni,U.S.M.J.                               CONFIDENTIALͲFILEDUNDERSEAL
 UnitedStatesDistrictCourtfortheDistrictofNewJersey                
 ClarksonS.FisherFederalBuilding&U.S.Courthouse
 402EastStateStreet
 Trenton,NewJersey08608
 
           Re: BristolͲMyersSquibbCompanyv.Dr.Reddy’sLaboratories,Ltd.,etal.
                    CivilActionNo.3:19ͲcvͲ18686(MASͲTJB)
           
 DearJudgeBongiovanni:
 
           This firm, together with Kirkland & Ellis LLP, represents Plaintiff BristolͲMyers Squibb
 Company(“BMS”)inconnectionwiththeaboveͲreferencedmatter.BMSsubmitsthefollowing
 response to Defendants Dr. Reddy’s Laboratories Ltd. and Dr. Reddy’s Laboratories, Inc.’s
 (collectively “DRL”) application pursuant to Local Patent Rule 3.7 for leave to amend its
 invaliditycontentionsforU.S.PatentNo.8,242,270,servedonJuly17,2020.Dkt.57.Forthe
 followingreasons,PlaintiffrespectfullyrequeststhattheCourtdenyDRL’smotion.
           
           I.       ProceduralBackground
           
           OnFebruary25,2020,DRLserveditsinvaliditycontentionsregardingBMS’PatentNo.
 8,242,270(“the’270patent”).DRLallegedthatclaims7,8and9ofthe’270patentwereinvalid
 forlackofenablement,butdidnotmakeanyargumentunder35U.S.C.§112regardingclaim1.
 In the intervening four months, the parties began claim construction, during which time DRL
 neversoughttosupplementitscontentionsorevenraisewithBMSthatitintendedtodoso.
 DRL provided its terms for construction on March 10, seeking a construction of the term
 “crystallinebutanolsolvateofthecompoundofformula(IV)”fromclaim1ofthe’270patent.
 OnMay15,thepartiesexchangedproposedclaimconstructions,asfollows:
           
 Term                                 BMSConstruction                     DRLConstruction
 “crystallinebutanolsolvateof “plainmeaningasunderstood “crystalline form of the
 the compound of formula byapersonofordinaryskillin compound of formula (IV)
 (IV)”                                theart,i.e.,abutanolsolvate containing nͲbutanol where
                                       of dasatinib in a crystalline the nͲbutanol is in a fixed
                                       form.”                               position in the crystal lattice
                                                                             structure.”
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 2 of 69 PageID: 1060
 Honorable Tonianne J. Bongiovanni, U.S.M.J.
 August 3, 2020
 Page 2


         The parties met and conferred on several occasions thereafter to discuss the parties’
 positions on claim construction to try to reach agreement on proposed constructions or
 compromise proposed constructions. At no point did DRL raise its new invalidity theory and its
 intention to seek leave to amend. On May 30, BMS proposed a compromise construction,
 “crystalline form of dasatinib having butanol in the crystal structure.” DRL agreed to this
 construction, again without raising any issue about a new invalidity theory based on this
 compromise construction or any intention to seek leave to amend DRL’s invalidity contentions.
 On June 15, 2020, the parties submitted the agreed upon claim construction with their Joint
 Claim Construction and Prehearing Statement submitted to the Court (Dkt. 56).

          On June 29, four months after DRL served its invalidity contentions, DRL for the first
 time raised its intention to seek leave to amend its invalidity positions, based upon the parties’
 “agreed upon construction of the term ‘crystalline butanol solvate of the compound of formula
 (IV)’ in claim 1 of the ’270 patent.” Ex. A, Breen eͲmail, June 29, 2020. DRL did not provide BMS
 with its actual proposed amended contentions, or why it believed its proposed amendment was
 timely or supported by good cause, until July 9.

         The parties met and conferred on July 14, during which BMS explained that it did not
 believe DRL’s application was timely or supported by good cause, and that an amendment at
 this juncture would be prejudicial to BMS. Counsel for BMS also asked numerous questions,
 including whether DRL knew there were different butanols as of the time of writing its invalidity
 contentions, why DRL didn’t raise this argument in its February contentions under the
 understanding of an alternative construction, and why DRL did not raise this issue in any of the
 parties’ claim construction negotiations. See Ex. B, Ross eͲmail, July 15, 2020. DRL’s counsel
 refused to answer any question, citing “work product.” BMS explained its concern that DRL did
 not act in good faith when it negotiated the compromise claim construction with BMS without
 mentioning DRL’s position that such a construction, in its view, gives rise to a new § 112
 invalidity argument. BMS further explained that when parties stipulate to a claim construction
 for a term and jointly request that the Court enter such a construction it is understood that the
 parties are in agreement that there is written support in the patent for the Court to adopt the
 proposed claim construction. DRL did not offer any response other than its unsupported view
 that it had no obligation to provide BMS with its new § 112 contentions during claim
 construction. On the parties’ call, DRL also acknowledged it had no case law support for its
 posture: that a stipulated construction provides good cause to amend a party’s invalidity
 contentions. This has not changed.

        II.     ARGUMENT

        A. Legal Standard Governing DRL’s Application for Leave to Amend Contentions
           Under Local Patent Rule 3.7

       DRL’s present motion stands in contravention of the intent behind the Local Rules of this
 Court. Local Patent Rule 3.5(c) requires that “[n]ot more than 30 days after the initial
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 3 of 69 PageID: 1061
 Honorable Tonianne J. Bongiovanni, U.S.M.J.
 August 3, 2020
 Page 3

 Scheduling Conference, each party opposing an assertion of patent infringement shall provide
 to each party asserting patent infringement the written basis for its ‘Invalidity Contentions,’ for
 any patents referred to in the opposing party's Paragraph IV Certification.” L. Pat. R. 3.5(c).
 Local Patent Rule 3.3(d) further requires that a party set forth the “grounds of invalidity based
 on ... enablement or written description” in their contentions. Local Patent Rule 3.7 emphasizes
 the importance of fulsome, complete, early disclosure. That rule provides that “[a]mendment
 of any contentions, disclosures, or other documents required to be filed or exchanged pursuant
 to these Local Patent Rules may be made only by order of the Court upon a timely application
 and showing of good cause.” L. Pat. R. 3.7 (emphasis in original).

         The purpose behind this and the other disclosure obligations outlined in the Local
 Patent Rules is for the parties to understand, early on in a matter, the full landscape of their
 respective disputes. In the explanatory notes on the Court’s 2011 amendments, the Rules
 Committee explained that “[t]o help ensure that the spirit of the disclosure obligations is fully
 appreciated, the Committee recommended various rules requiring parties to disclose all
 materials that they intend to rely upon in connection with … invalidity contentions.” As one
 court in this District said:

                 “The Local Patent Rules were promulgated to further the goal of full,
        timely discovery and provide all parties with adequate notice and information
        with which to litigate their cases. … A second and equally important purpose of
        these rules is to require parties to crystallize their theories of the case early in
        litigation and to adhere to those theories once they have been disclosed. …This
        is intended to prevent the shifting sands approach to claim construction.”

         Merck Sharp & Dohme Corp. v. Sandoz, Inc., No. 12–3289, 2014 WL 997532, at *3 (D.N.J.
 Jan. 6, 2014) (quotation marks and citations omitted). “The cornerstone of a motion to amend
 invalidity contentions is good cause,” and “[t]he key and primary consideration in determining
 the existence of good cause is the diligence of the moving party.” Id. at *7. In seeking leave to
 amend contentions, “[t]he burden is on the movant to establish diligence rather than on the
 opposing party to establish a lack of diligence.” O2 Micro Int’l Ltd. v. Monolithic Power Sys.,
 Inc., 467 F.3d 1355, 1366 (Fed. Cir. 2006) (considering similar patent rules in the Northern
 District of California, holding “[i]f the parties were not required to amend their contentions
 promptly after discovering new information, the contentions requirement would be virtually
 meaningless as a mechanism for shaping the conduct of discovery and trial preparation.”).

        B. DRL Has Not Shown Good Cause for Amending Its Invalidity Contentions

        DRL has not shown good cause in its motion. DRL’s invalidity contentions—including
 any contention as to nonͲenablement or lack of written description—were due in February. In
 its February 2020 submission, DRL specifically stated that “DRL’s invalidity contentions
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 4 of 69 PageID: 1062
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 5 of 69 PageID: 1063
 Honorable Tonianne J. Bongiovanni, U.S.M.J.
 August 3, 2020
 Page 5

         First, the Rule’s example is directed to claim constructions by the Court, not stipulated
 claim constructions voluntarily entered into by the party seeking amendment. DRL has failed to
 cite any authority in which a Court granted a motion to amend when the parties’ stipulated
 claim construction was the basis for “good cause”. To the contrary, at least one court in a
 jurisdiction with similar Local Patent Rules has considered this issue, and has determined that a
 moving party cannot be “surprised” by the court’s adoption of a stipulated construction, and
 therefore denied a motion to amend sought on such grounds. See Ex. E, Saffran v. Boston Sci.
 Corp., No. 05ͲcvͲ547, Dkt. 143 at 6 (E.D. Tex. 2008) (“BSC suggest [sic] that it was ‘surprised’ by
 the court’s adoption of the parties’ agreed construction….BSC could hardly be caught offͲguard
 by a construction it advocated”).

         Second, DRL overͲexpands the holding in Celgene. In that case, the court relied on the
 provision in Local Patent Rule 3.7 that “a claim construction by the Court different from that
 proposed by the party seeking amendment” “may, absent undue prejudice to the adverse
 party, support a finding of good cause.” Celgene, 2015 WL 4138982, at *3 (emphasis added).
 The Court has not entered its own claim construction here. Rather, DRL chose the meaning of
 “crystalline butanol solvate of the compound of formula (IV).” Celgene is therefore inapposite.

          Moreover, even “a Markman ruling is not a ‘free pass’ to grant motions to amend
 contentions. The moving party still has to show that it acted diligently.” Ex. F, Horizon Pharma
 AG v. Watson Labs., Inc.—FL, No. 13–5124, Dkt. 138 at 14 (D.N.J. Feb. 24, 2015) (emphasis
 added). DRL has not been diligent in seeking the requested amendment. At minimum, DRL
 has been aware of the potential for a construction of “crystalline butanol solvate of the
 compound of formula (IV)” that was broader than what it proposed since March 10, when DRL
 submitted this term for construction. Having raised the term for claim construction (only two
 weeks after it submitted its invalidity contentions), DRL must have been aware that a broader
 construction was possible. The good cause showing “requires diligence throughout the
 discovery process and that the moving party not only must act promptly upon discovery of new
 [information] but also must establish that it was diligent in its search.” Ex. G, Prometheus Labs.
 Inc. v. Roxane Labs., Inc., No. 11ͲcvͲ1241, Dkt. 174 at 13 (D.N.J. Aug. 6, 2012). Contrary to what
 DRL contends, it apparently avoided conducting a diligent analysis of the potential
 constructions for the term that it proposed, waiting nearly four months to act. On this basis
 alone, DRL’s motion should be denied.

         DRL also did not act when BMS proposed that the term be given its plain and ordinary
 meaning “i.e., a butanol solvate of dasatinib in a crystalline form.” on May 15. This
 construction is clearly broader than the construction DRL proposed, the latter limiting the scope
 to only “nͲbutanol” solvates. Again, DRL could have moved to amend its invalidity contentions
 at this point, but did not. See Ex. G, Prometheus Labs, Dkt. 174 at 18 (holding “Defendant,
 accordingly, had a duty to formulate any invalidity defenses directed at plaintiff’s proposed
 constructions as soon as it received them and promptly seek to amend contentions it wanted to
 have the ability to pursue.”). Over the course of the subsequent four weeks, the parties
 engaged in at least two telephonic meet and confers, and sent numerous correspondence to
 one another. DRL still has not explained why it did not raise its invalidity theory to BMS at any
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 6 of 69 PageID: 1064
 Honorable Tonianne J. Bongiovanni, U.S.M.J.
 August 3, 2020
 Page 6

 point during the parties’ negotiations. This sort of tactic is exactly what the Local Patent Rules
 seek to avoid: “[a]mendments to infringement and invalidity contentions are not granted as
 liberally as requests for amendments to pleadings in part because the philosophy behind
 amending claim charts is decidedly conservative and designed to prevent the ‘shifting sands’
 approach to a party’s contentions.” Ex. G, Prometheus Labs, Dkt. 174 at 12 (internal quotations
 omitted). Because DRL failed to move to amend its contentions until after the parties had
 come to an agreement, demonstrating a lack of good faith and diligence, DRL’s motion should
 be denied.

         DRL tries to frame its “diligence” in terms of the period between when the Joint Claim
 Construction and Prehearing Statement was filed and when it notified BMS of its intention to
 amend its contentions. Mot. at 2. DRL focuses on the wrong time point. A defendant’s
 “diligence is measured from the time within which they should have uncovered the information
 at issue.” Warner Chilcott Co. v. Mylan Inc., No. 13Ͳ6560, 2015 WL 3630970, at *7 (D.N.J. June
 10, 2015); Ex. G, Prometheus Labs, Dkt. 174 at 20 (“the Court must look to the period of time
 between [when] the defendant leaned of the basis of its amendment and the time it filed its
 application”). As explained above, DRL should have uncovered the basis for its new invalidity
 theories even before its February invalidity contentions were due. Yet DRL inexplicably waited
 months to raise its motion to amend. DRL has not shown diligence in moving to amend.

         Even using the timeline from the case law that DRL cites, DRL has not been diligent. In
 T.F.H. Publ’ns, Inc. v. Doskocil Mfg. Co., 705 F. Supp. 2d 361 (D.N.J. 2010), the court analyzed
 the movant’s diligence from the period between when the party’s contentions were filed, and
 when the party provided opposing counsel with the intended amendment. Id. at 363Ͳ64.
 Based on that court’s analysis, DRL’s invalidity contentions were served February 25, but it did
 not provide notice of its intent to amend its contentions until June 29, and waited until July 9 to
 provide a draft of its amendment. DRL’s fourͲmonth delay, particularly in view of evidence that
 DRL was put on notice of the claim construction issue several times within that space, does not
 demonstrate diligence. See Ex. G, Prometheus Labs, Dkt. 174 at 21 (holding delay of “months
 before filing a request to amend” “fails to meet the local patent rules timely application
 requirement”). As such, DRL’s motion should be denied.

        C. DRL’s Proposed Amendment Will Prejudice BMS

         A moving party has the burden of establishing its application for leave to amend is both
 timely and supported by good cause before the question of prejudice even becomes relevant.
 O2 Micro., 467 F.3d at 1368 (“[h]aving concluded that the district court could properly conclude
 that O2 Micro did not act diligently in moving to amend its infringement contentions, we see no
 need to consider the question of prejudice to MPS”); Merck, 2014 WL 997532, at *4 (“the Court
 will only consider prejudice to the nonͲmoving party if the moving party has made the requisite
 showing of diligence”); Warner Chilcott, 2015 WL 3630970, at *6 (“Importantly, absent a
 showing of diligence, the Court does not reach prejudice”). BMS respectfully submits that the
 Court need to reach the issue of prejudice because DRL has not established that its application
 is timely and supported by good cause.
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 7 of 69 PageID: 1065
 Honorable Tonianne J. Bongiovanni, U.S.M.J.
 August 3, 2020
 Page 7

        DRL’s deceptive practices in connection with claim construction and this subsequent
 application for leave to amend based on the parties’ agreed upon proposed claim construction
 prejudice BMS. Had the parties not agreed to the construction now at issue, the Court would
 have had to consider DRL’s arguments in support of its original construction (which limited the
 term to use of nͲbutanol as a solvate), including its likely argument, as set forth in its new
 contentions, that “the specification only teaches a person of ordinary skill in the art how to
 make a butanol solvate of the compound of formula (IV) using nͲbutanol.” Ex. C at 23. By
 agreeing to a more expansive construction—in line with BMS’ original construction, which did
 not limit the scope of the claim to only nͲbutanol solvates—DRL signaled to BMS that it was
 foregoing such arguments, and that the intrinsic evidence of the ’270 patent supports the
 construction. For DRL to improperly resurrect such arguments after stipulating to the current
 construction constitutes unfair surprise and prejudice to BMS.

         DRL’s proposed amendment furthermore indicates it is a “supplemental explanation of
 indefiniteness, lack of written description, and/or lack of enablement.” Ex. C at 23 (emphasis
 added). While the actual text of the proposed amendment only provides theories under the
 guise of lack of written description and enablement, to the extent DRL also seeks to add a
 theory of indefiniteness (without explanation), any such contention will unduly prejudice BMS.
 In essence, DRL would be arguing that a term that the parties agreed has a definite meaning is
 still somehow indefinite. “[A party] cannot prejudice an opposing party by unexpectedly
 reasserting an indefiniteness argument that was not previously or consistently raised and after
 stipulating to claim construction.” BioCell Tech. LLC v. ArthroͲ7, No. 12Ͳ00516, 2013 WL
 12131282, at *9 (C.D. Cal. April 16, 2013).

                                            *        *       *

         For the above reasons, BMS respectfully requests that the court deny DRL’s application
 for leave to amend DRL’s invalidity contentions for the ’270 patent. Should Your Honor or Your
 Honor’s staff have any questions regarding BMS’ opposition, we are always available.

                                             Respectfully submitted,

                                             s/Liza M. Walsh

                                             Liza M. Walsh


 cc:    All Counsel of Record (via ECF and eͲmail)
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 8 of 69 PageID: 1066




                  EXHIBIT A
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 9 of 69 PageID: 1067
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 10 of 69 PageID: 1068




                   EXHIBIT %
        Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 11 of 69 PageID: 1069


Parrado, Alvaro

From:                                           Ross, Ashley
Sent:                                           Wednesday, July 15, 2020 12:33 PM
To:                                             Valenti, Alexandra D
Cc:                                             DG-DASATINIB; Breen, James; #BMSDasatinibLitigation; Ben-Ami, Leora; Christine
                                                Gannon; Jagoe, Christopher T.; Liza Walsh; Mary Hogan; Wacker, Jeanna; Ilardi, Chris T.;
                                                Blais, Elaine Herrmann; Flaccavento, Donna M.; Frederickson III, Robert;
                                                *wmentlik@lernerdavid.com; aeckenthal@lernerdavid.com
Subject:                                        RE: 3:19-cv-18686-MAS-TJB BRISTOL-MYERS SQUIBB COMPANY v. DR. REDDYS
                                                LABORATORIES, LTD. et al


Alex,

I write to memorialize our meet and confer yesterday. To the extent your understanding of our call differs from any
aspect of the below, please immediately let us know.
REDACTED




DRL’s Request to Amend its Invalidity Contentions

I reiterated that DRL’s newest invalidity theory is not currently in the case, and that DRL had failed to show good cause
for why it should be permitted to amend its contentions at this juncture. I asked you several questions, none of which
you substantively answered (citing “work product”), including whether you knew there were different butanols as of the
time of writing DRL’s invalidity contentions, why DRL didn’t raise this argument in its February contentions under the
understanding of an alternative construction, and why DRL did not raise this issue in any of the parties’ claim
construction negotiations. I further requested any case law that supports DRL’s request (in particular, where the parties
have stipulated to a construction, prompting one party to move to amend its invalidity contentions). You indicated that
DRL has not yet provided any such support, but that if DRL decides to move on this issue, you will provide us with your
supportive cases and notify us of your intent to go to the Court.

Regards,

Ashley


Ashley Ross
-----------------------------------------------------
KIRKLAND & ELLIS LLP
                                                                          1
       Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 12 of 69 PageID: 1070
601 Lexington Avenue, New York, NY 10022
T +1 212 446 4954
F +1 212 446 4900
-----------------------------------------------------
ashley.ross@kirkland.com



From: Breen, James <JamesBreen@goodwinlaw.com>
Sent: Tuesday, July 14, 2020 10:17 AM
To: Ross, Ashley <ashley.ross@kirkland.com>
Cc: Valenti, Alexandra D <AValenti@goodwinlaw.com>; DG-DASATINIB <DG-DASATINIB@goodwinlaw.com>;
#BMSDasatinibLitigation <BMSDasatinibLitigation@kirkland.com>; Ben-Ami, Leora <leora.benami@kirkland.com>;
Christine Gannon <CGannon@walsh.law>; Jagoe, Christopher T. <christopher.jagoe@kirkland.com>; Liza Walsh
<LWalsh@walsh.law>; Mary Hogan <MHogan@walsh.law>; Wacker, Jeanna <jeanna.wacker@kirkland.com>; Ilardi,
Chris T. <chris.ilardi@kirkland.com>; Blais, Elaine Herrmann <EBlais@goodwinlaw.com>; Flaccavento, Donna M.
<dflaccavento@lernerdavid.com>; Frederickson III, Robert <RFrederickson@goodwinlaw.com>;
*wmentlik@lernerdavid.com <wmentlik@lernerdavid.com>; aeckenthal@lernerdavid.com
Subject: RE: 3:19-cv-18686-MAS-TJB BRISTOL-MYERS SQUIBB COMPANY v. DR. REDDYS LABORATORIES, LTD. et al




Ashley,

We are available today at 4pm EST to discuss REDACTED                                                   DRL’s
proposed invalidity contention amendment. Please be prepared to meet and confer on both topics.

Regards,
James

James Breen


Goodwin Procter LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
o +1 212 813 8835
f +1 212 409 8925
JamesBreen@goodwinlaw.com | goodwinlaw.com




From: Ross, Ashley <ashley.ross@kirkland.com>
Sent: Monday, July 13, 2020 3:09 PM
To: Breen, James <JamesBreen@goodwinlaw.com>
Cc: Valenti, Alexandra D <AValenti@goodwinlaw.com>; DG-DASATINIB <DG-DASATINIB@goodwinlaw.com>;
#BMSDasatinibLitigation <BMSDasatinibLitigation@kirkland.com>; Ben-Ami, Leora <leora.benami@kirkland.com>;
Christine Gannon <CGannon@walsh.law>; Jagoe, Christopher T. <christopher.jagoe@kirkland.com>; Liza Walsh
<LWalsh@walsh.law>; Mary Hogan <MHogan@walsh.law>; Wacker, Jeanna <jeanna.wacker@kirkland.com>; Ilardi,
Chris T. <chris.ilardi@kirkland.com>; Blais, Elaine Herrmann <EBlais@goodwinlaw.com>; Flaccavento, Donna M.
<dflaccavento@lernerdavid.com>; Frederickson III, Robert <RFrederickson@goodwinlaw.com>;
wmentlik@lernerdavid.com; aeckenthal@lernerdavid.com
Subject: RE: 3:19-cv-18686-MAS-TJB BRISTOL-MYERS SQUIBB COMPANY v. DR. REDDYS LABORATORIES, LTD. et al

James,


                                                         2
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 13 of 69 PageID: 1071




          EXHIBIT &
        REDACTED IN
        ITS ENTIRETY
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 14 of 69 PageID: 1072




                   EXHIBIT '
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 15 of 69 PageID: 1073
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 16 of 69 PageID: 1074
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 17 of 69 PageID: 1075




                   EXHIBIT (
 Case3:19-cv-18686-MAS-TJB
Case  2:05-cv-00547-TJW Document 14363Filed
                           Document         01/28/08
                                         Filed 08/04/20Page 1 of
                                                         Page  1810
                                                                  ofPageID #: 7242
                                                                    69 PageID: 1076



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  BRUCE N. SAFFRAN, Ph.D., M.D.,                    §
      Plaintiff,                                    §
                                                    §
  v.                                                § CIVIL ACTION NO. 2-05-CV-547 (TJW)
                                                    §
  BOSTON SCIENTIFIC CORPORATION.                    §
       Defendant.                                   §
                                                    §

                                                ORDER

         Before the court is Plaintiff’s Motion to Strike Defendant’s Amended Invalidity Contentions

  Allegedly Served Pursuant to Patent Rule 3-6(a)(2)(B) and Corresponding Portions of the Expert

  Report of Harold B. Hopfenberg (#89)(the “Motion to Strike”) and the defendant’s Motion for Leave

  to Amend (#107)(“Motion for Leave”).1 For the following reasons, the Motion to Strike is

  GRANTED, and the Motion for Leave is DENIED.

         I.        BACKGROUND

         Bruce N. Saffran, Ph.D., M.D., (“Saffran”) filed this suit on December 16, 2005. Pursuant

  to the Local Rules, the defendant, Boston Scientific Corporation (“BSC”) filed its Invalidity

  Contentions on December 4, 2006. The parties exchanged their claim construction positions on

  March 28, 2007 and submitted their joint claim construction and pre-hearing statement to the court

  on June 15, 2007. The court conducted a claim construction hearing on July 26, 2007. The court

  issued its claim construction order on September 28, 2007. Pursuant to the docket control order,

  opening expert witness reports were due on October 23, 2007, technical expert rebuttal reports were

  due on November 6, 2007, expert deposition discovery closed on December 20, 2007, and the



         1
             BSC drafted the Motion for Leave in the body of its opposition to the Motion to Strike.
 Case3:19-cv-18686-MAS-TJB
Case  2:05-cv-00547-TJW Document 14363Filed
                           Document         01/28/08
                                         Filed 08/04/20Page 2 of
                                                         Page  1910
                                                                  ofPageID #: 7243
                                                                    69 PageID: 1077



  deadline for identifying trial witnesses was November 20, 2007.2 On November 16, 2007,

  approximately six weeks before the original date of jury selection, BSC served amended Invalidity

  Contentions. The new contentions form the basis for the Motion to Strike.

         In its November 16, 2007 amendment, BSC modified its Invalidity Contentions in part as

  follows:3

                 1. BSC added the Lambert PCT Application.4

                 2. BSC added the1994 Lambert Abstract.

                 3. BSC added the Ding Patent.

                 4. BSC added the “prior work” of Dr. Thomas L. Lambert and Dr.

                 Vishva Dev.

                 5. BSC added the Dev abstract.

                 6. BSC added the Dev article.

                 7. BSC added the Lambert ‘246 Patent.

                 8. BSC added the theory that the ‘760 patent does not enable a

                 combination to make a layer of flexible material that is minimally

                 porous to macromolecules or a specific material to be used as the

                 treating material.


         2
           The court notes that the parties jointly asked for and received extensions for these
  specific dates.
         3
           The court created this list using the summary of changes “made in BSC’s Amended
  Invalidity Contentions” provided by BSC to Saffran and attached as Exhibit 8 to the Motion to
  Strike (the “Chart”). The court’s summary is not exhaustive.
         4
        For brevity, the court uses the abbreviations for prior art references that BSC used in its
  Amended Invalidity Contentions.

                                                   2
 Case3:19-cv-18686-MAS-TJB
Case  2:05-cv-00547-TJW Document 14363Filed
                           Document         01/28/08
                                         Filed 08/04/20Page 3 of
                                                         Page  2010
                                                                  ofPageID #: 7244
                                                                    69 PageID: 1078



                 9. BSC added the theory that the ‘760 patent does not enable “us[ing]

                 a hydrophobic drug and hydrophobic polymer to perform the function

                 of ‘releasing a treating material toward the damaged tissue’ in a

                 damaged blood vessel” or “a specific combination of a specific

                 hydrophobic drug and a specific hydrophobic polymer.”

                 10. BSC added the theory that the ‘760 does not enable attaching a

                  therapeutically effective amount of a treating material to a layer of

                 material that is minimally porous to macromolecules.

                 11. BSC added the contention that Aebischer ‘486, Schwartz, Scott

                 and the 1989 Aebischer article anticipate claim 9.

                 12. BSC added the contention that the asserted claims are indefinite if

                  “chemical bonds and linkages” encompasses more than “chemical

                 bonds.”

                 13. BSC added the contention the ‘760 patent is indefinite as it relates

                 to the presence or absence of a “sheet,” “stents with large, uncovered

                 gaps between the stent struts through which cells and macromolecules

                 may pass,” and “a layer of flexible material that is minimally porous

                 to macromolecules” or “evenly dispersed within a ‘layer of flexible

                 material that is minimally porous to macromolecules.’”


         BSC offered an explanation(s) for each amendment in the Chart. BSC seeks to justify its

  amendments by pointing to: (1) the court’s construction for the claim term “material release means;”



                                                   3
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 21 of 69 PageID: 1079
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 22 of 69 PageID: 1080
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 23 of 69 PageID: 1081
 Case3:19-cv-18686-MAS-TJB
Case  2:05-cv-00547-TJW Document 14363Filed
                           Document         01/28/08
                                         Filed 08/04/20Page 7 of
                                                         Page  2410
                                                                  ofPageID #: 7248
                                                                    69 PageID: 1082



          Chemical bonds and linkages between paclitaxel and SIBS polymer (e.g.,
          hydrophobic bonds, hydrogen bonds, and Pi-Pi bonds) serve to restrain paclitaxel in
          the SIBS layer until the layer is placed adjacent to damaged vascular tissue. . . The
          environment of the damaged tissue is more favorable to paclitaxel and therefore the
          chemical bonds and linkages between paclitaxel and SIBS are broken and paclitaxel
          is released toward the damaged tissue.


  Freemen Report at 5/25.

          The court rejects BSC’s arguments. A cursory inspection of Saffran’s Infringement

  Contentions shows that, while the expert report is more detailed, Saffran’s Infringement Contentions

  encompass the passages objected to by BSC.

          For instance, Saffran’s Infringement Contentions state:

          The Taxus product couples a hydrophobic polymer and a hydrophobic drug
          (paclitaxel). These hydrophobic materials interact to form a hydrophobic bond in the
          environment of the artery. . . Hydrophobic coupling retains the drug on the surface
          of the polymer layer so that the drug is delivered to the tissue, which contains
          hydrophobic binding sites.

  Infringement Contentions at 6.

          The chemical coupling between the hydrophobic polymer layer and the hydrophobic
          treating material is a type of chemical bond. This bond adheres the drug to the
          polymer until the polymer layer is placed next to the tissue. The layer then releases
          the treating material to the tissue.

  Id. at 8.

          . . . The polymer layer contains small pores within the polymer from which the drug
          elutes to the surface of the polymer. The drug is released from mechanical
          micropores and also from a chemical hydrophobic coupling on the tissue side of the
          device. . ..

  Id. at 7.

          Saffran’s Infringement Contentions encompass the cited passage of Dr. Freemen’s opinion

  to which BSC objects. Accordingly, the court rejects BSC’s argument that Saffran de facto amended


                                                   7
 Case3:19-cv-18686-MAS-TJB
Case  2:05-cv-00547-TJW Document 14363Filed
                           Document         01/28/08
                                         Filed 08/04/20Page 8 of
                                                         Page  2510
                                                                  ofPageID #: 7249
                                                                    69 PageID: 1083



  its Infringement Contentions via its expert report.

         C.        New Prior Art References

             BSC added the following prior art references in its Amended Invalidity Contentions:

  Lambert ‘246, Ding, Lambert PCT, Dev Abstract, Dev Article, 1993 Lambert Abstract, 1994

  Lambert Abstract and a collection of information that the parties refer to as the “work” of Dev and

  Lambert. In the Chart, BSC claims that it added these references in light of the court’s claim

  construction order. For the reasons previously mentioned, the court rejects the argument that BSC

  amended its Invalidity Contentions in good faith as a result of the court’s claim construction order.

         BSC argues that it cured any prejudice to Saffran by belatedly adding Drs. Lambert and Dev

  to their trial witness list and making those witnesses available for deposition.8 This scenario is

  similar to the previously addressed addition of Invalidity Defenses. Here, BSC asks the court to

  allow it to improperly add prior art references to its Invalidity Contentions because it untimely

  identified witnesses on its trial witness list. Additionally, BSC uses the fact that Saffran declined

  to depose these belatedly identified “fact” witnesses less than six weeks from jury selection who

  have authored multiple papers and patents related to a subject that is intensely contested in this case

  to show that Saffran would suffer no prejudice. The court will not reward violating the Federal

  Rules of Civil Procedure and the Local Rules of this court.

         Finally, BSC argues that the prior art references added in the Amended Invalidity Contentions

  simply are not “a new addition to BSC’s Invalidity Contentions.” Opp. Brf. at 8. The basis for this

  statement seems to be that an “article naming both Drs. Lambert and Dev as authors and a patent,



         8
          The court questions BSC’s intent to call Drs. Dev and Lambert only as fact witnesses as
  opposed to soliciting opinion testimony from them..

                                                    8
 Case3:19-cv-18686-MAS-TJB
Case  2:05-cv-00547-TJW Document 14363Filed
                           Document         01/28/08
                                         Filed 08/04/20Page 9 of
                                                         Page  2610
                                                                  ofPageID #: 7250
                                                                    69 PageID: 1084



  U.S. Patent No. 5,562,922, naming Dr. Lambert as the sole inventor, were included in BSC’s original

  Invalidity Contentions.” Id. The court does not agree with BSC’s assessment. It does not follow

  that disclosing an article jointly authored by Drs. Dev and Lambert and a patent for which Dr.

  Lambert is the sole inventor means that a litany of other references disclose nothing new. Indeed,

  if that were the case, then it is not clear why BSC would have believed it necessary to list them in

  the Amended Invalidity Contentions. In short, BSC has offered no tenable argument for adding prior

  art references it knew, or should have known about, before the deadline for disclosing its Invalidity

  Contentions.

         III.    MOTION FOR LEAVE

         BSC asks the court to grant it leave to add the Ding patent to its Invalidity Contentions. BSC

  owns the Ding patent and asserted it against Cordis in the U.S. District Court for the District of

  Delaware in 2003. On October 9, 2007, Saffran filed suit against Cordis and Johnson & Johnson

  accusing the Cypher Sirolimus-eluting Coronary Stent (the same stent found to infringe the Ding

  patent in Delaware) of infringing the ‘760 patent.

         On October 23, 2007, BSC served Dr. Hopfenberg’s expert report, which discussed the Ding

  patent “as it relates to the validity of the asserted claims of the ‘760 patent.” Opp. Brf. At 13.

  Saffran’s experts, Dr. Freeman and Dr. Jamison “discuss[ed] the Ding patent and/or respond[ed] to

  Dr. Hopfenberg’s assertions regarding the validity of the ‘760 patent in light of Ding.” Id. Of

  course, BSC uses this as evidence that Saffran will suffer no prejudice.

         Once again, BSC offers the court no justifiable reason for the delay in disclosing a patent that

  BSC clearly knew about before October 23, 2007. BSC added the Ding patent in this case only after

  Saffran filed suit against Cordis and admits as much in its reply to Saffran’s opposition to the Motion


                                                    9
Case3:19-cv-18686-MAS-TJB
Case 2:05-cv-00547-TJW Document 143 63
                          Document   Filed  01/28/08
                                         Filed        Page
                                               08/04/20    10 of
                                                        Page  2710
                                                                 of PageID #: 7251
                                                                    69 PageID: 1085



  for Leave. Specifically, BSC states in part that “[i]t was not until Saffran filed his complaint against

  Cordis on October 9, 2007 that BSC could make this argument.” Reply Brf. At 3. This argument

  is without merit. BSC had a duty to disclose the prior art upon which it sought to base its invalidity

  argument. Its conduct in failing to list the Ding patent is nothing if not consistent with its approach

  to the rest of its invalidity case. The court rejects its Motion for Leave.

          IV.     CONCLUSION

          The court GRANTS the Motion to Strike and DENIES the Motion for Leave. The court

  rejects BSC’s arguments for amending its Invalidity Contentions. The court hereby strikes BSC’s

  Amended Invalidity Contentions and the corresponding portions of Dr. Hopfenberg’s expert reports.
         SIGNED this 28th day of January, 2008.



                                                 __________________________________________
                                                 T. JOHN WARD
                                                 UNITED STATES DISTRICT JUDGE




                                                    10
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 28 of 69 PageID: 1086




                   EXHIBIT )
 Case3:19-cv-18686-MAS-TJB
Case  1:13-cv-05124-NLH-JS Document
                            Document138 Filed 08/04/20
                                     63 Filed 02/24/15 Page
                                                       Page 29
                                                            1 ofof16
                                                                   69PageID:
                                                                      PageID:2766
                                                                              1087



                                                                        [Doc. No. 114]

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY
                                   CAMDEN VICINAGE

     HORIZON PHARMA AG, et al.,
                          Plaintiffs,
                                                  Civil No. 13-5124 (JEI/JS)
         v.


     WATSON LABORATORIES, INC. -
     FLORIDA, et al.,
                          Defendants.

                           MEMORANDUM OPINION AND ORDER

         This    matter    is    before     the    Court     on    defendant’s        “Motion

 Pursuant to L. Pat. R. 3.7 for Leave to Amend its Invalidity

 Contentions.”          [Doc.      Nos.   114,      115]. 1       The   Court     received

 plaintiffs’          opposition    [Doc.    Nos.     123,    124]      and   defendant’s

 reply [Doc. No. 129], and recently held oral argument.                           For the

 reasons to be discussed, defendant’s motion is DENIED.

 Background

         By way of brief summary, plaintiffs filed this ANDA patent

 infringement lawsuit on August 26, 2013 alleging infringement of

 its ‘960, ‘407 and ‘124 patents.                  On January 13, 2014, the Court

 entered        its    initial     Scheduling       Order     [Doc.     No.     44]    which

 mirrored the case management schedule set forth in New Jersey’s

 Local Patent Rules.             See L. Civ. R. 9.3. Pursuant to the Order

 1
   The defendant is Actavis Laboratories FL, Inc. f/k/a Watson Pharmaceuticals,
 Inc. – Florida.

                                              1
 Case3:19-cv-18686-MAS-TJB
Case  1:13-cv-05124-NLH-JS Document
                            Document138 Filed 08/04/20
                                     63 Filed 02/24/15 Page
                                                       Page 30
                                                            2 ofof16
                                                                   69PageID:
                                                                      PageID:2767
                                                                              1088



 defendant served its invalidity contentions on January 21, 2014

 and amended contentions (per the parties’ consent and leave of

 court [Doc. No. 68]) on May 12, 2014.                   Thereafter, a Markman

 hearing was held on October 16, 2014 and the Markman Opinion and

 Order were issued on November 10, 2014. Pursuant to the current

 January     22,   2015     Amended    Scheduling    Order      [Doc.    No.   127],

 plaintiffs’ expert reports are due to be served by February 27,

 2015, responses are due by April 1, 2015, dispositive motions

 are due by June 22, 2015, and the Final Pretrial Conference is

 scheduled on September 10, 2015.             The 30-month Hatch-Waxman stay

 of FDA approval of defendant’s ANDA expires in January 2016.

        Defendant’s motion seeks leave to make three (3) amendments

 to    its   contentions.     First,    defendant    seeks      to    add   European

 Patent Application (“EP”) ‘249 as a piece of prior art. Second,

 as to the ‘124 patent defendant seeks to assert a section 112

 invalidity contention relating to indefiniteness. Three, as to

 the ‘124 and ‘407 patents defendant seeks to assert a Section

 112    invalidity    contention       relating     to   lack    of      enablement.

 Defendant argues that EP ‘249 was not produced until September

 11, 2014.      Dr. Guy Vergnault, a Jagotec AG employee, is one of

 the named inventors of EP ‘249 as well as an inventor of the

 ‘124 and ‘407 patents. Dr. Vergnault was deposed on November 19

 and 20, 2014. Defendant argues the “relevance and importance of

 [EP   ‘249]    was   not    clear    until   Dr.   Vergnault’s         deposition.”

                                          2
 Case3:19-cv-18686-MAS-TJB
Case  1:13-cv-05124-NLH-JS Document
                            Document138 Filed 08/04/20
                                     63 Filed 02/24/15 Page
                                                       Page 31
                                                            3 ofof16
                                                                   69PageID:
                                                                      PageID:2768
                                                                              1089



 Opening     Brief       (“OB”)      at    3.    Defendant       also   argues    that        as    a

 result    of      Dr.    Vergnault’s           deposition       it     learned     of    a    new

 indefiniteness          contention         involving      the    ‘124     patent    as       to    a

 claim term construed in the November 10, 2014 Markman Opinion and

 Order. And defendant argues, it learned from Dr. Vergnault’s

 deposition that the claims of the ‘124 and ‘407 patents are not

 enabled.         Defendant         insists      it     acted     diligently        and       that

 plaintiffs will not be prejudiced by its amendments.

       Not        unexpectedly            plaintiffs      disagree        with      defendant.

 Plaintiffs argue defendant knew or should have known about EP

 ‘249 long ago.           Plaintiffs point out that EP ‘249 is a published

 version of European Patent Application (Number 99114237.3) which

 was published a few days earlier as PCT ‘421. Opposition Brief

 (“OB”) at 7. 2 Plaintiffs also point out that not only are the

 specifications of the PCT and EP publications identical (id.),

 but the PCT ‘421 reference appears on the face of the ‘124 and

 ‘407 patents. Plaintiffs argue, therefore, that “EP ‘249, in the

 form of PCT ‘421, was staring [defendant] in the face from the

 moment [defendant] first evaluated the ‘124 and ‘407 patents[.]”

 Id. at      8.    As     to    defendant’s           argument    that     Dr.    Vergnault’s

 deposition         testimony         revealed          for      the     first      time       the

 significance        of        EP   ‘249,       plaintiffs       respond     that    this          is

 2
   Plaintiffs argue:   “The newly relied upon EP ‘249 reference, and a PCT
 publication (WO 01/08421 A2, “PCT ‘421”) that appears on the face of the
 patents-in-suit, are cognate publications by two different patent offices of
 the same European patent application.” OB at 1.

                                                  3
 Case3:19-cv-18686-MAS-TJB
Case  1:13-cv-05124-NLH-JS Document
                            Document138 Filed 08/04/20
                                     63 Filed 02/24/15 Page
                                                       Page 32
                                                            4 ofof16
                                                                   69PageID:
                                                                      PageID:2769
                                                                              1090



 nonsense.       Plaintiffs argue that Dr. Vergnault “did little more

 than    read    the     disclosure     of   the    European      Application        Number

 99114237.3 and confirm what it said.”                     Id. at 11.         Also, that

 defendant’s          failure   to     appreciate     the        materiality       of   the

 reference       in    the   patents    in   suit    (e.g.,       Application        Number

 9911427.3) “is purely a failure of [defendant] to fully read and

 study     the        reference.”      Id.   at     12.     As     to   the        proposed

 indefiniteness amendment, plaintiffs argue all facts relevant to

 the new contention were known as early as June 2014.                         Id. at 15.

 As to defendant’s enablement amendment, plaintiffs argue it is

 based on a misrepresentation of Dr. Vergnault’s testimony.

         Plaintiffs also argue that defendant’s motion is late and

 they will be prejudiced by defendant’s amendments. Plaintiffs

 argue     their       litigation      strategy     will    change      and     it      will

 “essentially go back to the drawing board.”                      Also, that not only

 will new fact and expert discovery be needed but the litigation

 will be delayed, making it “impossible” to resolve the issues in

 dispute before the expiration of the 30-month stay in January

 2016.    Id. at 20.

 Discussion

         New Jersey L. Pat. R. 3.7 provides that contentions may

 only     be    amended      upon    Order   of     the    Court     “upon     a     timely

 application and showing of good cause.” In O2 Micro Int'l Ltd.

 v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1364-65 (Fed.

                                             4
 Case3:19-cv-18686-MAS-TJB
Case  1:13-cv-05124-NLH-JS Document
                            Document138 Filed 08/04/20
                                     63 Filed 02/24/15 Page
                                                       Page 33
                                                            5 ofof16
                                                                   69PageID:
                                                                      PageID:2770
                                                                              1091



 Cir. 2006), the Federal Circuit held that Federal Circuit law,

 not    Circuit      law,    governs       the       interpretation       of     this    Rule.

 Amendments to infringement and invalidity contentions are not

 granted as liberally as requests for amendments to pleadings.

 This is true in part because the philosophy behind amending

 claim    charts      is    decidedly       conservative          and    is     designed     to

 prevent the “shifting sands” approach to a party’s contentions.

 King    Pharmaceuticals        Inc.       v.     Sandoz     Inc.,      C.A.    No.    08-5974

 (GEB/DEA), 2010 WL 2015258 at *4 (D.N.J. May 20, 2010) (internal

 quotation marks and citations omitted).

         The key factor courts look at to determine whether good

 cause    exists      to    grant    an    amendment         to   a    contention       is   the

 diligence of the moving party.                      The moving party, in this case

 defendant, has the burden of proof.                       O2 Micro, 467 F.3d at 1366.

 Diligence has two aspects to it. One is whether the moving party

 acted diligently to discover that a supplement or amendment was

 appropriate.       The     second    aspect         is    whether      the    moving    party

 promptly moved to amend its contentions after it learned an

 amendment     was     necessary.         See     generally       O2    Micro,    supra;     AS

 America,      Inc.    v.    Masco        Corp.       of    Indiana,     C.A.    No.     13-05

 (JBS/JS), 2013 WL 4084237, at *2 (D.N.J. Aug. 13, 2013).                                Other

 factors courts consider to determine whether good cause exists

 to    grant   an     amendment      are:       (1)    the    reason     for     the    delay,

 including whether it was within the reasonable control of the

                                                 5
 Case3:19-cv-18686-MAS-TJB
Case  1:13-cv-05124-NLH-JS Document
                            Document138 Filed 08/04/20
                                     63 Filed 02/24/15 Page
                                                       Page 34
                                                            6 ofof16
                                                                   69PageID:
                                                                      PageID:2771
                                                                              1092



 party responsible for it; (2) the importance of what is to be

 excluded;      (3)    the   danger      of   unfair        prejudice;       and   (4)    the

 availability of a continuance and the potential impact of a

 delay    on   judicial      proceedings.          LMT     Mercer    Group    Inc.   v.    Me

 Ornamental, LLC, 2014 U.S. Dist. LEXIS 5719, at *17 (D.N.J. Jan.

 16, 2014); see also Oy Ajat, Ltd. v. Vatech Amer., Inc., C.A.

 No. 10-4875 (PGS/DEA), 2012 WL 1067900, at *20 (D.N.J. March 29,

 2012).

         1.    EP ‘249

         As to EP ‘249, the Court has little trouble finding that

 defendant did not act diligently to discover that a supplement

 or   amendment       of   its   prior   art       was     appropriate.        After     all,

 defendants acknowledge EP ‘249 is identical to PCT ‘421 which

 appears on the face of the ‘124 and ‘407 patents. If defendant

 exercised due diligence it would have known about the reference

 long ago. Indeed, defendant does not deny it knew about the PCT

 ‘421 reference. 3 Defendant argues it did not previously identify

 EP ‘249 because it thought the reference was “cumulative” of its

 other references. Reply Brief (“RB”) at 2.                         Defendant argues it

 was not until Dr. Vergnault’s deposition that it realized the

 significance of the reference. The Court discounts defendant’s

 argument      for    several    reasons.         First,    defendant’s       argument     is

 3
   As noted, plaintiffs argue that “Watson’s failure to appreciate the
 materiality, if any, of the disclosure of the European Application Number
 9911427.3 is purely a failure of Watson to fully read and study the
 reference.” OB at 12.

                                              6
 Case3:19-cv-18686-MAS-TJB
Case  1:13-cv-05124-NLH-JS Document
                            Document138 Filed 08/04/20
                                     63 Filed 02/24/15 Page
                                                       Page 35
                                                            7 ofof16
                                                                   69PageID:
                                                                      PageID:2772
                                                                              1093



 new.    If     “cumulativeness”               was    the       real        reason    for    the    non-

 inclusion          it    would       have     been       raised       in    defendant’s       opening

 brief, not in defendant’s reply brief. Defendant’s opening brief

 focused on the fact that plaintiffs did not produce the ‘EP 249

 reference until September 11, 2014. It was only after plaintiffs

 pointed out in their reply brief that EP ‘249 and PCT ‘421 are

 identical          that       defendant       made       its    “cumulativeness”            argument.

 Second, in the Court’s experience the fact that a piece of prior

 art     is    cumulative             does     not    ordinarily             deter    parties       from

 including the prior art in its contentions. Cumulativeness is

 not typically a party’s paramount concern when it serves its

 contentions. The Court therefore questions the genuineness of

 defendant’s             “cumulative”         argument.          Third,       there     is    no    good

 explanation             for    why    defendant          waited       so     long    to     take    Dr.

 Vergnault’s deposition. Indeed, defendant has not even addressed

 the issue.          Since EP ‘249 and PCT ‘421 were identical, and Dr.

 Vergnault’s inventorship was known or should have been known at

 the     outset          of     the    case,     defendant         should        have       taken     his

 deposition          earlier.          This     would           have    avoided        the     present

 situation where defendant is seeking to amend its contentions

 after        the        fact     discovery          deadline          expired,        after        claim

 construction, and on the eve of the production of plaintiffs’




                                                      7
 Case3:19-cv-18686-MAS-TJB
Case  1:13-cv-05124-NLH-JS Document
                            Document138 Filed 08/04/20
                                     63 Filed 02/24/15 Page
                                                       Page 36
                                                            8 ofof16
                                                                   69PageID:
                                                                      PageID:2773
                                                                              1094



 expert reports. 4      The timeliness of Dr. Vergnault’s deposition is

 discussed in more detail infra.

       In    addition     to     finding         that     defendant     did    not     act

 diligently     to    discover    that       a    supplement       or   amendment      was

 appropriate, the Court also finds that defendant did not move

 promptly     to     amend.    Even     if   the        Court    credits    defendant’s

 argument that it was not until Dr. Vergnault’s deposition on

 November 19 and 20, 2014 that it was alerted to the need to

 amend its prior art contention, defendant’s motion was not filed

 until December 30, 2014. Given the late stage of the case and

 the expiration of the fact discovery deadline on December 19,

 2014 (see January 13, 2014, Scheduling Order                      19 [Doc. No. 44]),

 defendant should have acted with more urgency.                         See O2 Micro,

 467 F. 3d at 1366 (“If the parties were not required to amend

 their contentions promptly after discovering new information,

 the contentions requirement would be virtually meaningless as a

 mechanism     for     shaping    the    conduct         of     discovery     and    trial



 4
   Defendant’s argument that EP ‘249 is consistent with but not cumulative of
 its other prior art references is confounding. Reply Brief (“RB”) 4. If, as
 defendant argues, the “disclosure of EP ‘249 is entirely consistent with the
 other references” (id. at 5), there is no need for an amendment. If the
 substance of the references are the same, but the EP ‘249 reference is merely
 “clearer and more focused” as defendant argues (id.), the references are
 cumulative.   In any event, an amendment is not necessary since defendant’s
 experts can presumably present their theories, in defendant’s words, in a
 “clearer and more focused manner” without referring to EP ‘249. Indeed, even
 defendant minimizes the importance and necessity of EP ‘249. Brief at 2 (“EP
 ‘249 does not appear to be more relevant than the other art Actavis relied
 upon in its Invalidity Contentions.”).   See also RB at 9 (“[T]he disclosure
 of   EP  ‘249   is  entirely  consistent   with  the  prior   art  previously
 disclosed[.]”).

                                             8
 Case3:19-cv-18686-MAS-TJB
Case  1:13-cv-05124-NLH-JS Document
                            Document138 Filed 08/04/20
                                     63 Filed 02/24/15 Page
                                                       Page 37
                                                            9 ofof16
                                                                   69PageID:
                                                                      PageID:2774
                                                                              1095



 preparation.”). Defendant should not have waited six (6) weeks

 to file its motion to amend after Dr. Vergnault’s deposition. It

 is of no moment that defendant tried to “resolve this issue”

 with plaintiffs before it filed its motion.                      RB at 10.            Even

 with consent, there is no guarantee that defendant’s request to

 amend would have been granted.

       2.        Indefiniteness and Enablement

       The Court also finds that defendant did not act diligently

 to   discover       that   its    proposed         indefiniteness     and      lack    of

 enablement         contentions        were        appropriate.      In        evaluating

 defendant’s diligence the Court has to consider the following

 general principles. The burden to establish diligence rests with

 the moving party.          O2 Micro, 467 F.3d at 1366. The good cause

 showing requires diligence throughout the discovery process. See

 West v. Jewelry Innovations, Inc., C.A. No. 07-1812, 2008 WL

 4532558, at *2 (N.D. Cal. Oct. 8, 2008).                    Thus, even if a party

 timely moves to amend after discovering new information this

 does not necessarily establish diligence and good cause. Id. at

 *4 (“Although Benchmark’s motion to add the Rein patent to its

 preliminarily invalidity contentions was timely filed, that fact

 alone does not establish diligence. . . . Benchmark cannot rely

 solely     on    the   timeliness      of        its   motion[.]”).      In   addition,

 blanket    assertions      that   a    party       acted   “diligently”        does    not

 carry the day. Instead, a party must provide more information

                                              9
Case 3:19-cv-18686-MAS-TJB
Case 1:13-cv-05124-NLH-JS Document
                           Document138
                                    63 Filed
                                       Filed 02/24/15
                                             08/04/20 Page
                                                      Page 10
                                                           38 of
                                                              of 16
                                                                 69 PageID:
                                                                    PageID: 2775
                                                                            1096



 such as when it began its inquiries and/or how it inquired.               Id.

 at *3.

        Here defendant rests its diligence argument on the fact

 that it did not learn about alleged key new information until

 Dr.    Vergnault’s    deposition     on    November    19    and   20,   2014.

 Nevertheless, defendant does not explain why it waited so long

 to take this key deposition. Surely defendant knew or should

 have known about Dr. Vergnault’s importance at the inception of

 the case.     Given that the Rule 16 Conference was held on January

 7, 2014, the January 13, 2014 Scheduling Order set a December

 19, 2014 fact discovery deadline, and defendant waited until

 November 19 and 20, 2014, to take Dr. Vergnault’s deposition,

 the Court finds that defendant did not exercise due diligence to

 discover that its amendments were appropriate. Defendant could

 have and should have anticipated that Dr. Vergnault’s deposition

 would reveal potentially important information. This being the

 case     defendant     should      have    scheduled        its    depositions

 accordingly. Had defendant scheduled Dr. Vergnault’s deposition

 earlier, plaintiffs would not be faced with a material amendment

 after the Markman ruling, after all fact discovery has been

 completed, and on the eve of the production of expert reports.

        This Court is not alone in holding parties’ “feet to the

 fire” when it comes to deposition scheduling. See Paice LLC v.

 Hyundai Motor Company, C.A. No. 12-0499, 2014 WL 5581045, at *8

                                       10
Case 3:19-cv-18686-MAS-TJB
Case 1:13-cv-05124-NLH-JS Document
                           Document138
                                    63 Filed
                                       Filed 02/24/15
                                             08/04/20 Page
                                                      Page 11
                                                           39 of
                                                              of 16
                                                                 69 PageID:
                                                                    PageID: 2776
                                                                            1097



 (D.    Md.    Oct.    29,     2014)    (affirming        Magistrate     Judge’s     Order

 holding that defendants did not exercise due diligence to amend

 their contentions when they offered no explanation for why they

 did not attempt to depose a key witness earlier); Symantec Corp.

 v. Acronis Corp., C.A. No. 11-5310, 2013 WL 5368053, at *7 (N.D.

 Ca. Sept. 25, 2013) (defendant’s lack of diligence is evidenced

 by the fact that it waited until the week before the close of

 fact discovery to take the deposition that put it on notice of

 the need to amend its invalidity contentions); Nomadix, Inc. v.

 Hewlett-Packard Co., C.A. No. 09-08441, 2012 WL 994324, at *3

 (C.D. Ca. March 22, 2012) (denying defendants’ motion to amend

 their invalidity contentions because, inter alia, they did not

 explain why they did not depose a particular witness sooner,

 rather       than    waiting       until   late     in   discovery);     C&C    Jewelry

 Manufacturing, Inc. v. West, C.A. No. 09-1303, 2011 WL 835821,

 at    *3   (N.D.     Ca.    March    4,    2011)    (plaintiff    did    not   exercise

 diligence to amend its validity contentions since it failed to

 explain why it waited so long to schedule a deposition; also

 noting that since plaintiff discovered new materials “so late in

 the litigation, it set the instant motion [to amend] for hearing

 after the close of fact discovery.”). These holdings are not

 surprising since patent rules are “designed to require parties

 to    crystallize          their    theories       of    the   case   early    in    the

 litigation and to adhere to those theories once they have been

                                              11
Case 3:19-cv-18686-MAS-TJB
Case 1:13-cv-05124-NLH-JS Document
                           Document138
                                    63 Filed
                                       Filed 02/24/15
                                             08/04/20 Page
                                                      Page 12
                                                           40 of
                                                              of 16
                                                                 69 PageID:
                                                                    PageID: 2777
                                                                            1098



 disclosed.”        O2   Micro,       467   F.3d         at   1366    n.12      (citation      and

 quotation omitted).

         The Court’s ruling should not be read to bar all amendments

 after    an   inventor’s        deposition          is       taken   late      in    the    case.

 Circumstances may exist where it is necessary to take a late

 deposition such as when the witness is unavailable or ill, or

 when it is unreasonably difficult to serve a non-party witness.

 This did not occur here. Dr. Vergnault is employed by plaintiff

 Jagotec and could have easily been deposed earlier in the case.

 Defendant      has      not    posited      a       justifiable           reason      why     Dr.

 Vergnault’s deposition was taken so late. 5 If the Court permitted

 the amendment here it could lead to instances where parties

 strategically delay key depositions until the last minute to

 give their adversary as little time as possible to oppose their

 contentions.        This      type    of   gamesmanship              is   to    be    avoided.

 Permitting defendant’s late amendment would be inconsistent with

 the   goal    of    the    patent     rules        to    prevent     a    “shifting        sands”

 defense.      This is the scenario the patent rules were designed to

 prevent.      See Nova Measuring Instruments Ltd. v. Nanometrics,

 Inc., 417 F. Supp. 2d 1121, 1122-23 (N.D. Cal. 2006) (“The rules

 5
  The Court does not accept the notion that inventors’ depositions have to be
 taken after the Markman ruling. This scheduling would wreak havoc with the
 Court’s efforts to effectively and efficiently manage patent cases. It is
 not unheard of for Markman rulings to be issued after fact discovery
 deadlines expire. If parties routinely waited until after the Markman ruling
 is issued to take key depositions, it would result in inordinate delay in the
 resolution of patent cases. To be sure, however, circumstances may exist
 where it is appropriate to permit limited discovery after a Markman ruling.

                                               12
Case 3:19-cv-18686-MAS-TJB
Case 1:13-cv-05124-NLH-JS Document
                           Document138
                                    63 Filed
                                       Filed 02/24/15
                                             08/04/20 Page
                                                      Page 13
                                                           41 of
                                                              of 16
                                                                 69 PageID:
                                                                    PageID: 2778
                                                                            1099



 are designed to require parties to crystallize their theories of

 the case early in the litigation and to adhere to these theories

 once they have been disclosed.”).

         Perhaps if Dr. Vergnault had been unavailable and if the

 Markman    ruling    was    unexpected    defendant      would    have   a   better

 argument.      This is not the case here. Plaintiffs could have

 easily made Dr. Vergnault available for deposition early in the

 case.    Further,    defendant   was     on    notice    of   plaintiffs’     claim

 construction as to the term “insoluble or poorly water soluble

 hydrophobic     material”      that      the    Court     eventually       adopted.

 Defendant    could    have    raised   its     Section    112    defense     at   the

 Markman hearing.           Moreover, defendant had the opportunity to

 question Dr. Vergnault about plaintiffs’ construction early in

 the case if it exercised due diligence. Thus, the Court could

 have considered defendant’s arguments without the necessity of

 an “eleventh hour” amendment. Nautilus Neurosciences, Inc. v.

 Wockhardt USA, LLC, C.A. No. 11-1997 (ES/SCM), 2013 WL 7901901,

 at *7 (D.N.J. Jan. 23, 2013) (“Diligence does not exist where

 Defendants uncover the basis of an invalidity defense during the

 claim construction process if they could have done so prior to

 filing their invalidity contentions.”). 6




 6
  Defendant has also not made a convincing argument that the substance of Dr.
 Vergnault’s testimony could not have been learned from documents produced in
 the case or from consulting with its own experts.

                                          13
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 42 of 69 PageID: 1100
Case 3:19-cv-18686-MAS-TJB
Case 1:13-cv-05124-NLH-JS Document
                           Document138
                                    63 Filed
                                       Filed 02/24/15
                                             08/04/20 Page
                                                      Page 15
                                                           43 of
                                                              of 16
                                                                 69 PageID:
                                                                    PageID: 2780
                                                                            1101



        Ordinarily the Court will only consider prejudice to the

 non-moving party if the moving party has made the requisite

 showing of diligence. Merck Sharpe & Dohne Corp. v. Sandoz,

 Inc., C.A. No. 12-3289 (PGS/LHG), 2014 WL 997532, at *4 (D.N.J.

 Jan. 6, 2014). The Court notes, however, that plaintiffs have

 made a credible argument they will be prejudiced if defendant’s

 amendment is granted. Plaintiffs may be required to take more

 discovery and supplement their planned expert case. Aside from

 the additional cost, the ultimate resolution of the case could

 be delayed.

 Conclusion

        In sum, for the reasons discussed herein, the Court finds

 that    defendant    has    not   shown     good   cause   to   amend    its

 contentions. Defendant was not diligent in determining that an

 amendment was appropriate and defendant did not timely move to

 amend its contentions. Defendant’s motion is denied.

                                     ORDER

        Accordingly, and for all the foregoing reasons,




 the looming expert deadlines, defendant should not have waited until six (6)
 weeks after Dr. Vergnault’s deposition to file the instant motion.


                                       15
Case 3:19-cv-18686-MAS-TJB
Case 1:13-cv-05124-NLH-JS Document
                           Document138
                                    63 Filed
                                       Filed 02/24/15
                                             08/04/20 Page
                                                      Page 16
                                                           44 of
                                                              of 16
                                                                 69 PageID:
                                                                    PageID: 2781
                                                                            1102



       IT IS HEREBY ORDERED this 24th day of February, 2015, that

 defendant’s Motion for Leave to Amend its Invalidity Contentions

 is DENIED.

                                     s/Joel Schneider
                                     JOEL SCHNEIDER
                                     United States Magistrate Judge




                                       16
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 45 of 69 PageID: 1103




                   EXHIBIT *
Case 3:19-cv-18686-MAS-TJB
Case 2:11-cv-01241-KM-MAH Document
                           Document 174 Filed08/04/20
                                    63 Filed  08/09/12 Page
                                                        Page46
                                                             1 of
                                                               of 24
                                                                  69 PageID:
                                                                     PageID: 3763
                                                                             1104



       1                       UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
       2

       3   PROMETHEUS LABORATORIES INC.,          .
                                                  .
       4           Plaintiff,                     .
                                                  . Case Nos. 11-cv-01241,
       5   vs.                                    . 11-230
                                                  .
       6   ROXANE LABORATORIES, INC.,             . August 6, 2012
                                                  .
       7           Defendant.                     .
                                                  .
       8

       9

      10                     TRANSCRIPT OF RECORDED OPINION
                             BY THE HONORABLE PATTY SHWARTZ
      11                     UNITED STATES MAGISTRATE JUDGE

      12

      13
           APPEARANCES:
      14

      15   For the Plaintiff:        No one was present

      16
           For the Defendant:        No one was present
      17

      18

      19

      20   Audio Operator:

      21   Transcription Service:          KING TRANSCRIPTION SERVICES
                                           901 Route 23 South, Center Ste. 3
      22                                   Pompton Plains, NJ 07444
                                           (973) 237-6080
      23

      24
           Proceedings recorded by electronic sound recording; transcript
      25   produced by transcription service.
Case 3:19-cv-18686-MAS-TJB
Case 2:11-cv-01241-KM-MAH Document
                           Document 174 Filed08/04/20
                                    63 Filed  08/09/12 Page
                                                        Page47
                                                             2 of
                                                               of 24
                                                                  69 PageID:
                                                                     PageID: 3764
                                                                             1105
                                          Proceedings                                2


       1                      (Commencement of proceedings)

       2

       3              THE COURT:     This matter has come before the Court

       4   by way of defendant Roxane Laboratory Inc.'s request for

       5   leave to add invalidity contentions regarding plaintiff

       6   Prometheus Laboratory Inc.'s U.S. Patent Number 6,175,014,

       7   hereinafter the "'014 Patent," and plaintiff's request to

       8   strike the affirmative expert report of Bruce Ganem.            For the

       9   reasons set forth herein, the request for leave to add

      10   invalidity contentions is denied and the request to strike

      11   the Ganem report is granted in part and denied in part.

      12              By way of background, this case concerns patents

      13   for the methods of making, preparing, using and administering

      14   alosetron hydrochloride to treat irritable bowel syndrome.

      15   See the Amended Complaint at paragraphs 22 to 23, ECF

      16   Number 67.

      17              On January 16, 2001, the U.S. Patent and Trademark

      18   Office issued the '014 Patent, entitled "Process For the

      19   Preparation of Lactam Derivatives."          Amended Complaint at

      20   paragraph 23.    The claims of the '014 Patent cover, among

      21   other things, novel processes for making and preparing the

      22   compound alosetron hydrochloride.        Id.

      23              On September 4, 2011, the U.S. Patent and Trademark

      24   Office issued U.S. Patent Number 6,248,770, hereinafter, the

      25   "'770 Patent," entitled "Medicaments For the Treatment of
Case 3:19-cv-18686-MAS-TJB
Case 2:11-cv-01241-KM-MAH Document
                           Document 174 Filed08/04/20
                                    63 Filed  08/09/12 Page
                                                        Page48
                                                             3 of
                                                               of 24
                                                                  69 PageID:
                                                                     PageID: 3765
                                                                             1106
                                          Proceedings                               3


       1   Non-Constipated Female Irritable Bowel Syndrome."           Id. at 22.

       2              On March 4, 2011, plaintiff filed a complaint

       3   against defendant for infringement of the '770 Patent.            See

       4   the Complaint, ECF Number 1 at paragraph 15.

       5              On March 30, 2011, plaintiff filed an answer to

       6   that complaint.     ECF Number 7.

       7              On November 14, 2011, the Court granted plaintiff's

       8   request to add a claim of direct infringement of the '014

       9   Patent.   ECF Number 65.

      10              On November 18, 2011, plaintiff filed its first

      11   amended complaint against defendant, as well as Cipla Ltd.

      12   and Byron Chemical Company Inc.

      13              And on December 5, 2011, defendant filed its answer

      14   to plaintiff's amended complaint.        ECF Number 72.

      15              On March 9, 2012, the parties filed Markman opening

      16   briefs as to the '014 Patent.       ECF Numbers 117 and 118.

      17              On April 9, 2012, the parties filed Markman

      18   response briefs as to the '014 Patent.         ECF Numbers 138 and

      19   139.

      20              By way of joint letter dated February 15, 2012,

      21   defendant sought leave to amend its invalidity contentions as

      22   to the '770 Patent to add a contention that the '770 Patent

      23   was invalid for lack of written description under 35 U.S.C.

      24   § 112, and that the reexamined claims were invalid under 35

      25   U.S.C. § 305 for improper examination.         ECF Number 49.     The
Case 3:19-cv-18686-MAS-TJB
Case 2:11-cv-01241-KM-MAH Document
                           Document 174 Filed08/04/20
                                    63 Filed  08/09/12 Page
                                                        Page49
                                                             4 of
                                                               of 24
                                                                  69 PageID:
                                                                     PageID: 3766
                                                                             1107
                                          Proceedings                               4


       1   Court denied the request on March 12, 2012.          ECF Number 120.

       2   The defendant appealed this order on March 27, 2012.              ECF

       3   Number 131.     And on June 4, 2012, Judge Hochberg denied the

       4   request to amend the invalidity contentions and affirmed the

       5   March 12, 2012, order; ECF Number 158.

       6              On March 23, 2012, the Court convened a telephone

       7   conference during which defendant raised for the first time

       8   its view that if the Court adopted plaintiff's proposed claim

       9   constructions, that the '014 Patent would be invalid.

      10   Defendant asserted, however, that it believed it would be

      11   premature to amend its invalidity contentions at that time

      12   because the Court had not yet construed the claims.            ECF

      13   Number 134.

      14              On March 27, 2012, defendant deposed plaintiff's

      15   claim construction expert, Dr. Gorkal [phonetic].           ECF

      16   Number 169 at 4.

      17              On June 25, 2012, defendant served the Ganem

      18   report.   Id.

      19              On June 27, 2012, the Court convened a telephone

      20   conference during which the defendant again raised the

      21   possibility it would seek to amend its invalidity contentions

      22   based upon plaintiff's proposed claim construction.            ECF

      23   Number 168.

      24              By way of joint letter dated July 23, 2012,

      25   defendant sought leave to amend its invalidity contentions as
Case 3:19-cv-18686-MAS-TJB
Case 2:11-cv-01241-KM-MAH Document
                           Document 174 Filed08/04/20
                                    63 Filed  08/09/12 Page
                                                        Page50
                                                             5 of
                                                               of 24
                                                                  69 PageID:
                                                                     PageID: 3767
                                                                             1108
                                          Proceedings                               5


       1   to the '014 Patent, based on plaintiff's proposed claim

       2   constructions.     ECF Number 169.

       3              Defendant seeks leave to add these constructions,

       4   claiming they are contingent on the Court's adoption of

       5   plaintiff's proposed constructions for certain '014 Patent

       6   claim terms.     And defendant argues that should the Court

       7   adopt such constructions, it should be permitted to assert

       8   invalidity defenses as to the '014 Patent.          Defendant argues

       9   that it has good cause to amend its contentions because: (1)

      10   under L. Pat. R. 3.7(a), a party has good cause to amend

      11   contentions when a "claim construction by the court differ[s]

      12   from that proposed by a party seeking amendment; and (2)

      13   plaintiff's proposed constructions markedly differ from and

      14   result in claims with far broader scope than the

      15   constructions that defendant proposed.         Specifically,

      16   defendant contends that under plaintiff's proposed

      17   constructions, the asserted '014 Patent claims are invalid

      18   because they (1) lack written description under 35 U.S.C.

      19   § 112, and (2) are anticipated under § 102 and are obvious

      20   under 35 U.S.C. § 103.

      21              Defendant argues that it has good cause to add the

      22   proposed defenses because it exercised diligence in

      23   developing those theories.       Defendant argues it did not have

      24   enough information to prepare and submit invalidity

      25   contentions on February 7, 2012, when it received plaintiff's
Case 3:19-cv-18686-MAS-TJB
Case 2:11-cv-01241-KM-MAH Document
                           Document 174 Filed08/04/20
                                    63 Filed  08/09/12 Page
                                                        Page51
                                                             6 of
                                                               of 24
                                                                  69 PageID:
                                                                     PageID: 3768
                                                                             1109
                                          Proceedings                               6


       1   proposed claim constructions regarding the '014 Patent,

       2   because: (1) plaintiff's proposed constructions on their face

       3   do not convey how broad plaintiff believes its proposed

       4   construction makes the claims of the '014 Patent; and (2)

       5   defendant only learned of the full impact of plaintiff's

       6   proposed constructions on the scope of the claims after

       7   taking the deposition of plaintiff's claim construction

       8   expert Dr. Gorkal on March 27, 2012, and upon receiving

       9   plaintiff's amended disclosure of asserted claims and

      10   infringement contentions on March 1, 2012, and plaintiff's

      11   Markman's briefs on March 9 and April 9, 2012.           Defendant

      12   also argues that it required its expert, Dr. Ganem's

      13   expertise and knowledge to develop this proposed defense, and

      14   his report was not disclosed until June 25, 2012.

      15              Defendant argues its proposed contingent invalidity

      16   contentions are not untimely, as under L. Pat. R. 3.7(a) a

      17   party may amend its contentions when a "claim construction by

      18   the court differ[s] from that proposed by the party seeking

      19   amendment."    Defendant argues that its proposed contentions

      20   appear to be premature but is raising them before the court

      21   makes a Markman decision based on discussion with the

      22   plaintiff and the court during the June 27, 2012, telephone

      23   conference.    Defendant argues it was not aware of its

      24   proposed invalidity contentions at the time plaintiff was

      25   granted leave to add the '014 Patent to the case because
Case 3:19-cv-18686-MAS-TJB
Case 2:11-cv-01241-KM-MAH Document
                           Document 174 Filed08/04/20
                                    63 Filed  08/09/12 Page
                                                        Page52
                                                             7 of
                                                               of 24
                                                                  69 PageID:
                                                                     PageID: 3769
                                                                             1110
                                          Proceedings                               7


       1   defendant's original contentions were due on December 22,

       2   2011, before (1) defendant learned of plaintiff's proposed

       3   constructions or (2) defendant could develop contentions

       4   based on plaintiff's proposed constructions.          Defendant

       5   argues its proposed contentions would neither delay the

       6   resolution of the case nor prejudice plaintiff because (1)

       7   defendant's "written description" defense presents the same

       8   issues raised in the parties' Markman briefing; (2) no fact

       9   discovery is necessary to support or rebut these contentions;

      10   and (3) plaintiff has time to respond to develop contentions

      11   in opposition to defendant's proposed contentions.           Defendant

      12   argues that it provided plaintiff notice of its proposed

      13   contentions by (1) serving it the June 25, 2012, affirmative

      14   expert report of Bruce Ganem, which disclose defendant's

      15   detailed basis for why it believes that under plaintiff's

      16   claim constructions, the asserted '014 claims are invalid;

      17   (2) serving its opening Markman brief as well as its

      18   responsive Markman brief; and (3) discussing amending its

      19   invalidity contentions during the March 23, 2012, telephone

      20   conference.

      21              Defendant further argues that it is in the public

      22   interest for the Court to consider its contingent invalidity

      23   defenses if the Court adopts plaintiff's proposed claim

      24   constructions because to allow the plaintiff to block new

      25   invalidity contentions based on unduly broad claim
Case 3:19-cv-18686-MAS-TJB
Case 2:11-cv-01241-KM-MAH Document
                           Document 174 Filed08/04/20
                                    63 Filed  08/09/12 Page
                                                        Page53
                                                             8 of
                                                               of 24
                                                                  69 PageID:
                                                                     PageID: 3770
                                                                             1111
                                          Proceedings                               8


       1   constructions would give free license to a patentee to argue

       2   for the broadest possible constructions without regard to how

       3   the prior art would impact the validity of the claims in view

       4   of such broad constructions.

       5              In opposition, plaintiff argues that defendant

       6   lacks good cause to amend its proposed invalidity contentions

       7   because: (1) the local patent rules do not contemplate

       8   allowing amendments to contentions based on proposed claim

       9   constructions of an adverse party that the court has yet to

      10   address; (2) defendant should have been aware of the

      11   information necessary to assert its invalidity defenses since

      12   plaintiff sought leave to add the '014 patent to the case on

      13   September 23, 2011, as the information necessary to formulate

      14   the defenses is found in the '014 Patent itself and its

      15   prosecution history; and (3) defendant fails to explain how

      16   plaintiff's proposed constructions of the asserted claims

      17   prevented defendant from asserting its defenses earlier or

      18   how they arise solely under plaintiff's interpretation of the

      19   claims.

      20              Plaintiff further argues that defendant was not

      21   diligent in seeking its amendments as: (1) defendant fails to

      22   identify any testimony given by Dr. Gorkal or statements made

      23   in plaintiff's contentions or Markman briefing that broaden

      24   plaintiff's proposed claim construction or otherwise justify

      25   defendant's delay; (2) defendant's claim that it put
Case 3:19-cv-18686-MAS-TJB
Case 2:11-cv-01241-KM-MAH Document
                           Document 174 Filed08/04/20
                                    63 Filed  08/09/12 Page
                                                        Page54
                                                             9 of
                                                               of 24
                                                                  69 PageID:
                                                                     PageID: 3771
                                                                             1112
                                          Proceedings                               9


       1   plaintiff on notice of its new defenses in the Markman

       2   briefing demonstrates defendant had sufficient information to

       3   articulate invalidity defenses in early March 2012; and (3)

       4   defendant could have consulted an expert when the amended

       5   complaint was filed.

       6              Plaintiff argues that defendant's request to amend

       7   is untimely because: (1) defendant had all the information

       8   necessary to assert its invalidity defenses nearly three

       9   months before the Court's December 22, 2011, deadline for

      10   serving invalidity contentions related to the '014 Patent;

      11   (2) even if the invalidity defenses arise only under

      12   plaintiff's proposed constructions of the '014 Patent claims,

      13   defendant had been on notice of potential invalidity arising

      14   from plaintiff's proposed construction for at least five

      15   months as plaintiff's proposed constructions to the '014

      16   Patent claims were closed to defendant on February 7, 2012.

      17              Plaintiff further argues that as defendant cannot

      18   show it was diligent in seeking to add its invalidity

      19   defenses, plaintiff need not show prejudice as a result of

      20   the defendant's delay.      Plaintiff further argues that

      21   defendant's proposed amendments would be prejudicial as: (1)

      22   defendant conducted discovery knowing it might assert an

      23   invalidity defense, but plaintiff did not pursue certain fact

      24   discovery in reliance on the absence of the invalidity

      25   contentions defendant now seeks to add and on defendant's
Case
Case 2:11-cv-01241-KM-MAH
     3:19-cv-18686-MAS-TJB Document
                            Document174 Filed 08/04/20
                                     63 Filed 08/09/12 Page
                                                       Page 55
                                                            10 of
                                                               of 69
                                                                  24 PageID:
                                                                     PageID: 1113
                                                                             3772
                                          Proceedings                               10


       1   statement it did plan on amending its contentions before the

       2   Court construed the dispute claim terms; and (2) plaintiff

       3   built its litigation strategy around defendant's original

       4   contentions.

       5              Plaintiff further argues that allowing defendant to

       6   amend its invalidity contentions is not in the public

       7   interests as it would allow defendant to circumvent the

       8   disclosure requirements of the rules.

       9              L. Pat. R. 3.7 of the local rules of the United

      10   States District Court for the District of New Jersey which

      11   governs amendments to invalidity contentions provides

      12   "amendment of any contentions, disclosures or other documents

      13   required to be filed or exchanged pursuant to these Local

      14   Patent Rules may be made only by order of the court upon a

      15   timely application and showing of good cause.          The

      16   application shall disclose whether parties consent or object.

      17   Non-exhaustive examples of circumstances that may, absent

      18   undue prejudice to the adverse party, support a finding of

      19   good cause include: (a) a claim construction by the court

      20   different from that proposed by the party seeking amendment;

      21   (b) recent discovery of material prior art, despite earlier

      22   diligent search; (c) recent discovery of non-public

      23   information about accused instrumentality which was not

      24   discovered despite diligent efforts before the service of

      25   infringement contentions; (d) the disclosure of an
Case
Case 2:11-cv-01241-KM-MAH
     3:19-cv-18686-MAS-TJB Document
                            Document174 Filed 08/04/20
                                     63 Filed 08/09/12 Page
                                                       Page 56
                                                            11 of
                                                               of 69
                                                                  24 PageID:
                                                                     PageID: 1114
                                                                             3773
                                          Proceedings                               11


       1   infringement contention by a Hatch-Waxman Act party asserting

       2   infringement under L. Pat. R. 3.6(g) that requires responses

       3   by the adverse party because it was not previously presented

       4   or reasonably anticipated; and (e) consent by the parties in

       5   interest to the amendment and a showing that it will not lead

       6   to an enlargement of time or impact other schedule deadline.

       7   The duty to supplement discovery responses under Fed. R. Civ.

       8   P. 26(e) does not excuse the need to obtain leave of court to

       9   amend contentions, disclosures or other documents required to

      10   be filed or exchanged pursuant to these Local Patent Rules."

      11   L. Pat. R. 3.7.

      12              Thus, pursuant to Rule 3.7, the court may permit a

      13   party to amend its invalidity contentions provided the

      14   following three elements are established: (1) the moving

      15   party makes a timely application to the court; (2) there is

      16   good cause for the amendment; and (3) there is no undue

      17   prejudice to the adverse party.        See id.

      18              Federal Circuit precedent governs the

      19   interpretation of local patent rules because such issues are

      20   "intimately involved in the substance of enforcement of the

      21   patent right."     O2 Micro International Ltd. v. Monolithic

      22   Power Systems Inc., 467 F.3d 1355, 1364 (Fed. Cir. 2006)

      23   (internal quotation marks and citations omitted).           The patent

      24   rules governing contentions are designed to encourage parties

      25   to "provide early notice of their infringement and invalidity
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 57 of 69 PageID: 1115
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 58 of 69 PageID: 1116
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 59 of 69 PageID: 1117
Case
Case 2:11-cv-01241-KM-MAH
     3:19-cv-18686-MAS-TJB Document
                            Document174 Filed 08/04/20
                                     63 Filed 08/09/12 Page
                                                       Page 60
                                                            15 of
                                                               of 69
                                                                  24 PageID:
                                                                     PageID: 1118
                                                                             3777
                                          Proceedings                               15


       1   Carbide Chemicals and Plastics Technologies Corp., v. Shell

       2   Oil Company, 270 F. Supp. 2d 519, 524 (D. Del. 2003).            See

       3   also Finisar, 424 F. Supp. 2d at 900 to -01.           In Finisar, the

       4   court stated that to allow an amendment when a party

       5   "believes in good faith that the court's claim construction

       6   ruling so requires ... is intended to allow a party to

       7   respond to an unexpected claim construction by the court.

       8   This does not mean that after every claim construction order,

       9   new invalidity contentions may be filed."

      10              The local rule here attempts to provide a means to

      11   amend contentions to address an unexpected construction.            To

      12   interpret rule otherwise, would mean that a party could wait

      13   until after the construction to take action, even though they

      14   were fully equipped to act sooner.           This would be

      15   inconsistent with the rule's purpose, which is to solidify

      16   all known positions.      If a party knows of the adverse party's

      17   construction, it will undoubtedly take steps to defeat the

      18   construction and to ameliorate the impact of the construction

      19   if adopted.    Thus, if a party presents a claim construction

      20   that if adopted would result in new invalidity or

      21   infringement positions by an opposing party, the opposing

      22   party has a duty to act diligently on such information and

      23   make an application to amend.       It would not be acting

      24   diligently if it sat back, waited to see if the construction

      25   was adopted, then sought to embrace another defense it was
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 61 of 69 PageID: 1119
Case
Case 2:11-cv-01241-KM-MAH
     3:19-cv-18686-MAS-TJB Document
                            Document174 Filed 08/04/20
                                     63 Filed 08/09/12 Page
                                                       Page 62
                                                            17 of
                                                               of 69
                                                                  24 PageID:
                                                                     PageID: 1120
                                                                             3779
                                          Proceedings                               17


       1   brief that plaintiff's proposed claim construction would

       2   render the '014 Patent "invalid for failing to comply with

       3   the written description requirement of 35 U.S.C. § 112."            See

       4   the defendant's '014 Markman brief, ECF 118 at 12, note 9.

       5   Moreover, during the March 23, 2012, telephone conference,

       6   defendant stated, "when we reviewed Prometheus's recently --

       7   recently filed opening claim construction brief for the '014

       8   Patent and the arguments set forth therein, it became evident

       9   that were the Court to construe a particular claim term

      10   according to Prometheus's proposed construction, the '014

      11   Patent may be invalid for failing to comply with the written

      12   description requirement of 35 U.S.C. 112."          See the Telephone

      13   Conference at pages 21, line 17 to page 22, line 9;

      14   and page 22 line 15 to line 23; and page 23, line 21 to

      15   page 24, line 1.

      16              Thus, not only could defendant have formulated

      17   invalidity defenses soon after February 7, 2012, it evidently

      18   did so.

      19              Even as to invalidity defenses, the defendant may

      20   not have articulated in its Markman briefing or during a

      21   conference with the Court, defendant cannot justify its delay

      22   in formulating contentions based on plaintiff's proposed

      23   contentions.    Although defendant asserts that it required

      24   Dr. Ganem's expertise in chemistry and chemical synthesis to

      25   understand the impact of plaintiff's proposed claim
Case
Case 2:11-cv-01241-KM-MAH
     3:19-cv-18686-MAS-TJB Document
                            Document174 Filed 08/04/20
                                     63 Filed 08/09/12 Page
                                                       Page 63
                                                            18 of
                                                               of 69
                                                                  24 PageID:
                                                                     PageID: 1121
                                                                             3780
                                          Proceedings                               18


       1   constructions to understand how prior art disclosures relate

       2   to patent claims under plaintiff's proposed constructions and

       3   to use that information to develop its defenses, this is

       4   undermined by defendant's ability to make at least certain

       5   arguments about invalidity months before it disclosed

       6   Dr. Ganem's report on June 25, 2012.         Moreover, the amount of

       7   time that defendant waited to file its amended invalidity

       8   contentions exceeded the acceptable time frame to warrant a

       9   finding of diligence.      "While a [party] may require time to

      10   digest and marshal [the] evidence, develop a new theory, and

      11   then chronicle the complete theory in contentions, this

      12   period must be reasonable."       Realtime Data LLC v. Packeteer

      13   Inc., Civ. No. 08-144, 2009 WL 2590101 at *4 (E.D. Tex.

      14   August 18, 2009) (quoting O2 Micro, 467 F.3d at 1366

      15   (internal quotation marks omitted)).

      16              Here, the defendant had the proposed construction

      17   since February 2012 and provided no explanation why they were

      18   not promptly shared with their expert, particularly where

      19   within four weeks of receipt, the defendant already concluded

      20   that the constructions, if adopted, presented plaintiff with

      21   validity problems.     Further, "the Federal Circuit has held

      22   that generalized statements by a party attributing its delay

      23   in moving to amend infringement contentions to its need to

      24   consult with experts, carry no weight in the good cause

      25   analysis."    Volumetrics Medical Imaging LLC v. Toshiba
Case
Case 2:11-cv-01241-KM-MAH
     3:19-cv-18686-MAS-TJB Document
                            Document174 Filed 08/04/20
                                     63 Filed 08/09/12 Page
                                                       Page 64
                                                            19 of
                                                               of 69
                                                                  24 PageID:
                                                                     PageID: 1122
                                                                             3781
                                          Proceedings                               19


       1   America Medical Systems Inc., Civ. No. 05-955, 2011 WL

       2   2359061 at *16 n.21 (M.D.N.C. June 9, 2011) (citing O2 Micro,

       3   467 F.3d at 1367)).     Courts may deny a request to amend where

       4   a party fails to specifically point to an issue that

       5   necessitated the delay.      O2 Micro, 467 F.3d at 1367;

       6   Realtime, 2009 WL 2590101 at *4.

       7              Although defendant claims that Dr. Ganem's

       8   expertise is necessary, it fails to identify the testimony in

       9   Dr. Gorkal's deposition or in plaintiff's contentions or in

      10   plaintiff's Markman brief that Dr. Ganem need months to

      11   analyze.   As previously discussed, defendant demonstrated its

      12   view that plaintiff's claim construction rendered the '014

      13   Patent invalid in defendant's March 9, 2012, opening Markman

      14   brief; during the March 23, 2012, telephone conference; and

      15   in defendant's April 9, 2012, responsive Markman brief.

      16   Accordingly, it is unclear why defendant needed Dr. Ganem's

      17   expertise to seek to add invalidity contentions it had

      18   sufficient information to formulate in 2012 or why it took

      19   until July 2, 2012, to serve the proposed invalidity

      20   contentions on plaintiff.       Thus, defendant has failed to show

      21   good cause and diligence and, hence, this element is not met.

      22              New Jersey's local patent rules also require the

      23   party seeking leave to amend to demonstrate it made a timely

      24   application.    L. Pat. R. 3.7.     The Federal Circuit has

      25   emphasized the importance of this element, recognizing that
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 65 of 69 PageID: 1123
Case 3:19-cv-18686-MAS-TJB Document 63 Filed 08/04/20 Page 66 of 69 PageID: 1124
Case
Case 2:11-cv-01241-KM-MAH
     3:19-cv-18686-MAS-TJB Document
                            Document174 Filed 08/04/20
                                     63 Filed 08/09/12 Page
                                                       Page 67
                                                            22 of
                                                               of 69
                                                                  24 PageID:
                                                                     PageID: 1125
                                                                             3784
                                          Proceedings                               22


       1   2009) (citing O2 Micro, 467 F.3d at 1368)).

       2              Because the defendant has not shown it acted with

       3   diligence, the Court is not obligated to consider whether the

       4   amendment would unduly prejudice plaintiff.           Nonetheless, the

       5   Court notes that an amendment at this stage would unduly

       6   prejudice plaintiff.      See Quantum Corp. v. Riverbed

       7   Technologies Inc., Civ. No. 07-4161, 2008 WL 2783227 at *1

       8   (N.D. Cal. July 15, 2008).

       9              Here, claim construction briefing is completed,

      10   fact discovery is closed, Markman expert depositions have

      11   been completed.     In addition, affirmative expert reports were

      12   disclosed by June 25, 2012, and responsive reports were due

      13   to be disclosed on August 3, 2012.           ECF Number 167.

      14              To grant leave to add invalidity contentions at

      15   this stage would cause substantial prejudice to the plaintiff

      16   as there is no longer an opportunity to conduct discovery

      17   implicated by them.     The stage of the proceedings and

      18   prejudice to plaintiff further supports denial of leave to

      19   assert the invalidity contentions.

      20              Plaintiff also seeks to strike portions of the

      21   Ganem report, arguing "its sole purpose ... is to support

      22   Roxane's improper and belated invalidity contentions."            To

      23   the extent and only to the extent the Ganem report discusses

      24   the basis for invalidity contentions regarding the '014

      25   Patent, plaintiff [sic] seeks to but is not permitted to add,
Case
Case 2:11-cv-01241-KM-MAH
     3:19-cv-18686-MAS-TJB Document
                            Document174 Filed 08/04/20
                                     63 Filed 08/09/12 Page
                                                       Page 68
                                                            23 of
                                                               of 69
                                                                  24 PageID:
                                                                     PageID: 1126
                                                                             3785
                                          Proceedings                               23


       1   the report would not be relevant, because it is not likely to

       2   lead to the discovery of admissible evidence, as the defenses

       3   addressed may not be added and will not be the subject of

       4   trial testimony.     The Court makes no ruling concerning any

       5   other aspect of the report.

       6              For all of these reasons, the defendant's request

       7   for leave to add invalidity contentions is denied.

       8              It is further ordered that the plaintiff's request

       9   to strike Dr. Ganem's report is granted in part only to the

      10   extent the report discusses the basis for the invalidity

      11   contentions regarding the '014 Patent that defendant is

      12   precluded from adding, and denied in part to the extent the

      13   report discusses other matters.

      14              A form of Order consistent with this Opinion will

      15   be issued.

      16                       (Conclusion of proceedings)

      17

      18

      19

      20

      21

      22

      23

      24

      25
Case
Case 2:11-cv-01241-KM-MAH
     3:19-cv-18686-MAS-TJB Document
                            Document174 Filed 08/04/20
                                     63 Filed 08/09/12 Page
                                                       Page 69
                                                            24 of
                                                               of 69
                                                                  24 PageID:
                                                                     PageID: 1127
                                                                             3786
                                         Certification                              24


       1                                Certification

       2         I, SARA L. KERN, Transcriptionist, do hereby certify

       3   that the 24 pages contained herein constitute a full, true,

       4   and accurate transcript from the official electronic

       5   recording of the proceedings had in the above-entitled

       6   matter; that research was performed on the spelling of proper

       7   names and utilizing the information provided, but that in

       8   many cases the spellings were educated guesses; that the

       9   transcript was prepared by me or under my direction and was

      10   done to the best of my skill and ability.

      11         I further certify that I am in no way related to any of

      12   the parties hereto nor am I in any way interested in the

      13   outcome hereof.

      14

      15

      16

      17

      18    S/   Sara L. Kern                             August 9, 2012

      19    Signature of Approved Transcriber                     Date

      20

      21
           Sara L. Kern, CET**D-338
      22   King Transcription Services
           901 Route 23 South, Center Suite 3
      23   Pompton Plains, NJ 07444
           (973) 237-6080
      24

      25
